EXHIBIT 10.15

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 dated March 13, 2009 (the “Amendment”) to the Employment
Agreement dated as of March 22, 2007 (the “Original Agreement”) by and between
The Providence Service Corporation, a Delaware corporation, with its principal
office located at 5524 East Fourth Street, Tucson, Arizona 85711, its successors
and assigns (hereinafter collectively referred to as “Company”), and Michael N.
Deitch, an individual residing at 1718 North Avenida Ricardo Small, Tucson,
Arizona 85715 (“Employee” and together with the Company, the “parties”).

WHEREAS, the parties entered into the Original Agreement providing for the terms
and conditions of the employment of Employee by the Company;

WHEREAS, the parties wish to amend certain provisions of the Original Agreement
as set forth herein; and

WHEREAS, the Employee understands that he will be responsible for the payment of
any taxes incurred by him as a result of the benefits being provided to him by
the Company herein.

NOW, THEREFORE, in consideration of the facts, mutual promises, and covenants
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:

1. Life Insurance for the Benefit of Employee. Subsection 4(c)of the Original
Agreement (Benefits) is hereby amended by adding “(i)” after the caption
“Benefits.” and by the addition of the following as new subsection 4(c)(ii):

“In addition to the foregoing Benefits, the Company shall, subject to the terms
hereof, use its reasonable efforts to procure and maintain term life insurance
on the life of Employee for a period of five (5) years. Such life insurance
shall be in the amount of $900,000. Employee shall be the owner of the term life
insurance policy obtained by the Company, and shall have the absolute right to
designate the beneficiaries thereunder. The



--------------------------------------------------------------------------------

premiums in respect of such policy shall be paid by the Company for the shorter
of (i) the period of five (5) years commencing on the date the insurance goes
into effect or (ii) the period Employee is employed by the Company hereunder;
premiums in respect thereof shall thereafter be paid by Employee.

Employee agrees to submit to any physical examination required by any
prospective insurer, and will otherwise cooperate with the Company in connection
with any life insurance on Employee’s life the Company may wish to obtain. In
the event Employee is determined to be suffering from a congenital defect or
other illness or condition which would preclude the Company from obtaining the
insurance referred to in the preceding paragraph at a cost substantially
equivalent to the cost of obtaining such insurance for a healthy individual of
Employee’s age and gender, the Company shall, in lieu of purchasing the
insurance in the amount set forth in the preceding paragraph, purchase the
amount of insurance, if any, that can be purchased at a cost substantially
equivalent to the cost of obtaining such insurance for a healthy individual of
Employee’s age and gender.”

2. Amendments to Payment upon Change in Control. Section 7(e) of the Original
Agreement (Payment Upon Change in Control) is hereby amended by deleting the
following phrase immediately preceding the proviso in the first sentence of
Section 7(e):

“, but not in excess of the amount specified in Code Section 162(m)(l)
(currently, $1,000,000) or any successor Code Section thereto”

3. Scope of amendment. Except as specifically amended hereby, the Original
Agreement shall continue in full force and effect, unamended, from and after the
date hereof.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment,
intending to be legally bound hereby, as of the date first above written.

 

PROVIDENCE SERVICE CORPORATION By:   /s/ Warren S. Rustand   Name: Warren S.
Rustand   Title: Chairman Compensation Committee   /s/ Michael N. Deitch  
Michael N. Deitch

 

-2-